2018 IL App (1st) 163186
                                              No. 1-16-3186

                                                                  SECOND DIVISION
                                                                     February 6, 2018
     ______________________________________________________________________________

                                         IN THE

                             APPELLATE COURT OF ILLINOIS

                                FIRST JUDICIAL DISTRICT

     ______________________________________________________________________________


     JOHN MARQUARDT,                                       )     Appeal from the Circuit Court
                                                           )     of Cook County.
            Plaintiff-Appellee,                            )
                                                           )
     v.                                                    )     No. 15 CH 9477
                                                           )

     THE CITY OF DES PLAINES, a Municipal                  )

     Corporation,                                          )     The Honorable

                                                           )     Franklin U. Valderrama,
            Defendant-Appellant.                           )     Judge Presiding.

     ______________________________________________________________________________

            JUSTICE PUCINSKI delivered the judgment of the court, with opinion. 

            Presiding Justice Neville concurred in the judgment and opinion. 

            Justice Mason dissented, with opinion.


                                                OPINION

¶1          Plaintiff John Marquardt, a former police officer employed by the City of Des Plaines

     (City), filed a complaint against the defendant City after it denied his request for benefits

     pursuant to the Public Safety Employee Benefits Act (Act) (820 ILCS 320/1 et seq. (West

     2010)). The parties subsequently filed cross-motions for summary judgment contesting

     Marquardt’s eligibility for benefits under the Act, and after considering the filings, the circuit

     court entered judgment in favor of Marquardt and against the City, concluding that the City erred

     in finding that Marquardt was ineligible for benefits under the Act and in denying his petition for
     1-16-3186



     benefits. The City has appealed the court’s ruling. For the reasons explained herein, we affirm

     the judgment of the circuit court.

¶2                                          BACKGROUND

¶3          The following facts have been adduced from the pleadings and accompanying exhibits.

     Marquardt commenced employment as a full-time police officer for the City on July 2, 1984.

     During his tenure as an officer, Marquardt was assigned to the City’s traffic unit. At

     approximately 11:45 a.m. on August 12, 2010, while on duty, Marquardt pulled over a

     semitrailer truck that was being driven by George Khoshaba. The truck’s tires were compressed,

     and it appeared to be operating with an overweight load. After effectuating the traffic stop,

     Marquardt directed Khoshaba to drive to a local weighing station so that his trailer could be

     weighed. Khoshaba complied, and Marquardt confirmed his suspicion that the truck was, in fact,

     overweight. After ascertaining the weight of Khoshaba’s truck, Marquardt climbed up the truck’s

     ladder to inspect the load. As he was doing so, Marquardt felt a “pop” in his left knee. He then

     carefully descended the ladder and proceeded to his patrol car, where he completed paperwork

     on the traffic stop. Marquardt then issued Khoshaba a traffic citation pursuant to section 15-111

     of the Illinois Vehicle Code (625 ILCS 5/15-111 (West 2010)), which prohibits a driver from

     operating a vehicle over the permissible weight on an Illinois roadway. After issuing Khoshaba

     the citation and completing a “Des Plaines Police Overweight Report,” Marquardt used his radio

     to inform dispatch and his supervisor that he had injured his knee and returned to the police

     department.

¶4          Marquardt was subsequently diagnosed with left medial and lateral meniscus tears in his

     left knee. He underwent surgery to repair his knee injury on November 22, 2010. Following the

     surgery, Marquardt completed a year of physical therapy and obtained other treatment; however,


                                                    -2­
     1-16-3186



     his condition did not improve, and he underwent a total knee replacement surgery on March 6,

     2012. Following that procedure, Marquardt filed an application for a line-of-duty disability

     pension pursuant to section 3-114.1 of the Illinois Pension Code (40 ILCS 5/3-114.1 (West

     2010)) with the City’s Board of Trustees of the Police Pension Fund (Pension Board). A hearing

     on Marquardt’s application subsequently took place, and on October 30, 2012, at the conclusion

     of that hearing, the Pension Board determined that Marquardt’s injury was sustained while he

     was “on duty as a police officer for the City of Des Plaines and occurred ‘in the performance of

     an act of duty’ as defined by the Pension Code.” Accordingly, the Pension Board awarded him a

     “duty disability pension *** in the amount of 65% of the salary attached to his rank as Patrol

     Officer, effective as of September 22, 2012, the date he last received any pay from the City.”

¶5          Thereafter, Marquardt completed an application for health insurance benefits pursuant to

     the Act and submitted his application to the City. On November 21, 2014, Michael

     Bartholomew, the City’s city manager, authored a letter to Marquardt, denying his request for

     benefits under the Act. In the letter, Bartholomew explained that although Marquardt’s injury

     was “catastrophic” and occurred while on duty, Marquardt was not eligible for benefits under the

     Act because his injury did not occur under any of the four circumstances delineated in section

     10(b) of the Act. That is, Marquardt’s injury did not occur during a fresh pursuit, an emergency,

     a response to an unlawful act perpetrated by another, or an investigation of a criminal act.

     Bartholomew explained: “Under Section 6 of the City’s PSEBA Policy, the City Manager makes

     the final determination regarding an applicant’s eligibility for PSEBA benefits. Accordingly, I

     have reviewed your application and the administrative record, and it is my determination that

     your injury did not occur during a fresh pursuit, or as part of or a response to an emergency, or

     by an unlawful act perpetrated by another, or during the investigation of a criminal act. Because


                                                    -3­
       1-16-3186



       none of the circumstances prescribed in Subsection 10(b) of the PSEBA apply, your application

       must be denied.”

¶6             Following the City’s denial of his application for benefits under the Act, Marquardt filed

       a declaratory judgment action against the City. 1 He alleged that his “catastrophic” knee injury

       was sustained while he was on duty investigating a “criminal act” and that he thus met the

       requirements for benefits delineated in sections 10(a) and 10(b) of the Act. Accordingly, he

       sought a declaration of his right to benefits under the Act and an order mandating the City to pay

       the monthly premiums for coverage under the City’s health insurance plan.

¶7             The City filed an answer in which it admitted that Marquardt sustained his injury while

       on duty as a police officer for the City and during the performance of an act of duty. The City

       further admitted that Marquardt’s injury was “catastrophic” within the meaning of the Act. The

       City, however, denied that Marquardt’s injury was the result of his investigation of a criminal

       act. Moreover, the City asserted, as an affirmative defense, that Marquardt’s “injury on August

       12, 2010 did not occur in one of the following circumstances: (1) response to fresh pursuit, (2)

       response to what is reasonably believed to be an emergency, (3) the unlawful act by another, or

       (4) during the investigation of a criminal act. 820 ILCS 320/10(b).” Given that Marquardt’s

       injury did not occur in the context of any of the four specific circumstances delineated in section

       10(b) of the Act, the City contended that he was “not entitled to benefits under [the Act].”

¶ 8	           The parties subsequently engaged in discovery, and Marquardt and Khoshaba were both

       deposed and provided details about the traffic stop that resulted in Marquardt’s injury. Marquardt

       testified, in pertinent part, that he effectuated a traffic stop on Khoshaba because the truck he was

       driving had compressed tires and appeared to be slow to accelerate. Based on these observations,

               1
                 Marquardt’s complaint also contained a claim seeking administrative review of the City’s denial of his
       request for benefits under the Act; however, that claim was dismissed and is not relevant to this appeal.

                                                             -4­
       1-16-3186



       he believed that Khoshaba’s vehicle was overweight and was being operated in contravention of

       section 15-111 of the Illinois Vehicle Code (625 ILCS 5/15-111 (West 2010)). He further

       testified that after ascertaining that Khoshaba was driving a truck that exceeded the permissible

       wheel and axel gross weight loads permitted under the Illinois Vehicle Code, he climbed the

       ladder of Khoshaba’s truck to inspect the load and determined that the truck was hauling broken

       concrete. Marquardt explained that he was required to identify and describe the load that

       Khoshaba was hauling in order to complete the requisite “Des Plaines Police Overweight

       Report” and to issue Khoshaba a traffic citation. He further testified that there was no way for

       him to inspect the load that Khoshaba was hauling without climbing up the truck to peer down

       into the open semitrailer. Marquardt explained that he felt something in his left knee pop when

       he was traversing up the ladder located near the front of Khoshaba’s truck. After maneuvering

       himself down the ladder, he issued Khoshaba the citation, which resulted in a fine, and

       completed the “Des Plaines Police Overweight Report.”

¶9             In his deposition, Khoshaba testified that on the date of the traffic stop, he was driving a

       trailer with an open top. He confirmed that there was no way to open the back of the trailer to

       show Marquardt the concrete he was hauling. He further confirmed that Marquardt climbed the

       ladder of his truck in order to identify the type of load that he was hauling. After being issued a

       traffic citation, Khoshaba testified that he pled guilty to violating the Illinois Vehicle Code and

       paid a fine.

¶ 10           After engaging in the aforementioned discovery, the parties filed cross-motions for

       summary judgment. In Marquardt’s motion, he argued that there was no dispute that he met the

       prerequisites for benefits set forth in sections 10(a) and (b) of the Act. Specifically, he argued

       that there was no dispute his knee injury was “catastrophic” within the meaning of section 10(a)


                                                       -5­
       1-16-3186



       of the Act because it resulted in his receiving a line-of-duty disability pension. He likewise

       argued that there was no dispute that Khoshaba’s conduct in driving a truck with an overweight

       load constituted both an “unlawful” and “criminal” act within the meaning of the Act and that his

       catastrophic knee injury was a direct result of Khoshaba’s unlawful and criminal conduct, thus

       satisfying the criteria set forth in section 10(b) of the statute.

¶ 11           In its cross-motion for summary judgment, the City acknowledged that Marquardt had

       suffered a catastrophic injury, but argued that his injury had not been sustained during the course

       of one of the four scenarios contemplated by section 10(b) of the Act. Specifically, the City

       argued that Khoshaba’s conduct in driving an overweight truck did not constitute a “criminal

       act” because it did not result in prison time or any other serious penalty; rather, it simply resulted

       in a monetary fine. As a result, the City argued that Marquardt’s injury was not sustained during

       an investigation of a criminal act. The City conceded that Khoshaba’s conduct in driving his

       overweight truck on an Illinois roadway constituted an “unlawful act,” but argued that

       Marquardt’s injury did not occur as a result of Khoshaba’s unlawful act because it did not occur

       “during the [actual] commission of an unlawful act.” Instead, the City reasoned that Marquardt’s

       injury was sustained after the truck had already been stopped and during his subsequent

       inspection of the truck’s load. As such, the City argued that there were no genuine issues of

       material fact that Marquardt was unable to meet the Act’s eligibility requirements and requested

       the circuit court to enter summary judgment in its favor.

¶ 12           After reviewing the parties’ filings, the circuit court entered judgment in favor of

       Marquardt and against the City. In a detailed written order, the circuit court agreed with the City

       that Khoshaba’s conduct in driving an overweight vehicle did not constitute a “criminal act”

       pursuant to the Act. In doing so, the court interpreted the term “criminal act” to mean “an act that


                                                          -6­
       1-16-3186



       constitutes a felony or misdemeanor under Illinois law, i.e., an act for which a sentence of

       imprisonment may be imposed.” It reasoned that Khoshaba’s violation of the Illinois Vehicle

       Code, which resulted in a fine, was not a criminal act within the meaning of the Act. The court,

       however, agreed with the parties that Khoshaba’s violation of the Illinois Vehicle Code

       constituted an “unlawful act perpetrated by another” as set forth in the Act. The court further

       found that Marquardt’s catastrophic injury was sustained “as the result of” Khoshaba’s unlawful

       act. In doing so, the court observed that the Act did not define the phrase “as the result of” and

       that the phrase had not been interpreted by any Illinois courts called upon to construe the Act.

       The circuit court then relied on an Illinois Supreme Court case equating the phrase “as a result

       of” in the context of the Consumer Fraud and Deceptive Business Practices Act (815 ILCS 505/1

       et seq. (West 1996)) with “proximate cause.” Oliveira v. Amoco Oil Co., 201 Ill. 2d 134, 140

       (2002). Relying on Oliveira, the circuit court construed the phrase “as the result of” as used in

       the Act to impose a proximate cause requirement on individuals seeking benefits. The court

       further found that Marquardt’s injury was proximately caused by Khoshaba’s unlawful conduct

       because Khoshaba’s conduct was both the cause in fact and legal cause of Marquardt’s injury.

       Therefore, the court determined that Marquardt was entitled to benefits under the Act and

       ordered the City to “pay health insurance premiums for plaintiff pursuant to section 10 of the

       [Act].”

¶ 13             This appeal followed.

¶ 14                                              ANALYSIS

¶ 15             On appeal, the City contests the propriety of the circuit court’s ruling on the parties’

       cross-motions for summary judgment. In doing so, the City reasserts the arguments it raised

       below and contends that “Marquardt’s injury occurred after the unlawful act of driving an


                                                       -7­
       1-16-3186



       overweight truck was complete and, therefore, his injury was not the result of an unlawful act

       perpetrated by another.”

¶ 16          Summary judgment is appropriate when “the pleadings, depositions, and admissions on

       file, together with the affidavits, if any, show that there is no genuine issue as to any material fact

       and that the moving party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-1005(c)

       (West 2010). In reviewing a motion for summary judgment, a court must construe the pleadings,

       depositions, admissions, and affidavits strictly against the moving party to determine whether a

       genuine issue of material fact exists. Williams v. Manchester, 228 Ill. 2d 404, 417 (2008). A

       genuine issue of fact exists where the material relevant facts in the case are disputed, or where

       reasonable persons could draw different inferences and conclusions from the undisputed facts.

       Adams v. Northern Illinois Gas Co., 211 Ill. 2d 32, 43 (2004). To survive a motion for summary

       judgment, the nonmoving party need not prove his case at this preliminary stage of litigation;

       however, the plaintiff must present some evidentiary facts to support each element of his cause

       of action, which would arguably entitle him to a judgment. Richardson v. Bond Drug Co. of

       Illinois, 387 Ill. App. 3d 881 (2009); Garcia v. Nelson, 326 Ill. App. 3d 33, 38 (2001). Although

       summary judgment has been deemed a “drastic means of disposing of litigation” (Purtill v. Hess,

       111 Ill. 2d 229, 240 (1986)), it is nonetheless an appropriate mechanism to employ to

       expeditiously dispose of a lawsuit when the moving party’s right to a judgment in its favor is

       clear and free from doubt (Morris v. Margulis, 197 Ill. 2d 28, 35 (2001)). Where, as here, the

       parties file cross-motions for summary judgment, they agree that only a question of law is at

       issue, and they invite the court to decide that issue based on its review of the record. Pielet v.

       Pielet, 2012 IL 112064, ¶ 28; Morningside North Apartments I, LLC v. 1000 N. LaSalle, LLC,

       2017 IL App (1st) 162274, ¶ 11. A trial court’s ruling on a motion for summary judgment is


                                                        -8­
       1-16-3186



       subject to de novo review (Weather-Tite, Inc. v. University of St. Francis, 233 Ill. 2d 385, 389

       (2009)).

¶ 17          Construction of a statute is similarly subject to de novo review. Village of Vernon Hills v.

       Heelan, 2015 IL 118170, ¶ 18; Krohe v. City of Bloomington, 204 Ill. 2d 392, 395 (2003). “The

       fundamental objective of statutory construction is to ascertain and give effect to the intent of the

       legislature.” Gaffney v. Board of Trustees of the Orland Fire Protection District, 2012 IL
110012, ¶ 56. The best indication of the legislature’s intent is the plain language of the statute.

       People ex rel. Madigan v. Wildermuth, 2017 IL 120763, ¶ 17; Nowak v. City of Country Club

       Hills, 2011 IL 111838, ¶ 11. When reviewing the plain language of a statute, “ ‘words and

       phrases should not be construed in isolation, but must be interpreted in light of other relevant

       provisions of the statute.’ ” Senese v. Village of Buffalo Grove, 383 Ill. App. 3d 276, 279 (2008)

       (quoting Chatham Foot Specialists, P.C. v. Health Care Service Corp., 216 Ill. 2d 366, 382

       (2005)).

¶ 18          The Act was passed by the Illinois legislature in 1997. Pub. Act 90-535, § 10 (eff. Nov.

       14, 1997). The purpose of the Act is to continue the provision of employer-provided health

       insurance coverage for public safety employees and their families in the event that an employee

       is killed or catastrophically injured in the line of duty. Heelan, 2015 IL 118170, ¶ 20; Nowak,

       2011 IL 111838, ¶ 16. In order to effectuate that purpose, section 10 the Act provides, in

       pertinent part, as follows:

                    “§ 10. Required health coverage benefits.

                    (a) An employer who employs a full-time law enforcement, correctional or

              correctional probation officer, or firefighter, who, on or after the effective date of this Act

              suffers a catastrophic injury or is killed in the line of duty shall pay the entire premium of


                                                       -9­
        1-16-3186



               the employer’s health insurance plan for the injured employee, the injured employee’s

               spouse, and for each dependent child of the injured employee until the child reaches the

               age of majority or until the end of the calendar year in which the child reaches the age of

               25 if the child continues to be dependent for support or the child is a fill-time or part-time

               student and is dependent for support. ***

                                                       ***

                     (b) In order for the law enforcement, correctional or correctional probation officer,

               firefighter, spouse, or dependent children to be eligible for insurance coverage under this

               Act, the injury or death must have occurred as the result of the officer’s response to fresh

               pursuit, the officer or firefighter’s response to what is reasonably believed to be an

               emergency, an unlawful act perpetrated by another, or during the investigation of a

               criminal act.” (Emphases added.) 820 ILCS 320/10(a), (b) (West 2010).

¶ 19	          Based on the plain language of the statute, eligibility for benefits under the Act is limited

        to those individuals who suffer a catastrophic injury on or after the effective date of the Act as a

        result of the individual’s response to a fresh pursuant, an emergency, an unlawful act perpetrated

        by another, or during an investigation into a criminal act. Id. The term “ ‘catastrophic injury’ is a

        term of art, and it means an injury that results in the awarding of a line-of-duty disability

        pension.” Nowak, 2011 IL 111838, ¶ 12 (citing Krohe, 204 Ill. 2d at 398-400); see also Bremer v.

        City of Rockford, 2016 IL 119889, ¶ 26 (emphasizing that a plaintiff cannot establish a

        catastrophic injury under section 10(a) of the Act simply by showing that he incurred an injury

        during the course of his employment; rather, the plaintiff “must establish an injury that resulted

        in a line-of-duty disability pension”); Heelan, 2015 IL 118170, ¶ 23 (noting that in construing




                                                        -10­
        1-16-3186



        the term “catastrophic injury,” the court has “expressly equated the determination of a

        catastrophic injury with the award of a line-of-duty disability pension”).

¶ 20           As a threshold matter, we note that there is no dispute that Marquardt’s 2010 injury was

        sustained after the effective date of the Act and that his injury was “catastrophic” within the

        meaning of the Act because it resulted in him being awarded a line-of-duty disability pension.

        Nowak, 2011 IL 111838, ¶ 12. He thus satisfies the prerequisite for benefits set forth in section

        (a) of the Act. The relevant inquiry is thus whether Marquardt’s injury was sustained in a manner

        provided for in section (b) of the statute, specifically, whether his injury was “the result of ***

        an unlawful act perpetrated by another.”

¶ 21           The Act does not define the term unlawful act; however, in Senese, 383 Ill. App. 3d 276,

        the Second District construed the term to mean “ ‘[c]onduct that is not authorized by law; a

        violation of a civil or criminal law.’ ” Id. at 279 (quoting Black’s Law Dictionary 1574 (8th ed.

        2004)). The court further determined that in accordance with that definition, violations of the

        Illinois Vehicle Code constitute unlawful acts within the meaning of the Act. Id. Accordingly,

        the court found that a police officer who was assigned to monitor traffic and was struck and

        injured by a driver operating his vehicle in contravention of several provisions of the Illinois

        Vehicle Code was injured as a result of an unlawful act perpetrated by another and entitled to

        benefits under the Act. Id. at 280-81.

¶ 22	          The City acknowledges that under the definition of unlawful act set forth in Senese,

        Khoshaba’s conduct in driving an overweight truck in violation of section of the 15-111 of

        Illinois Vehicle Code constituted an unlawful act within the meaning of the Act. The City,

        however, submits that Marquardt’s injury was not “the result of” Khoshaba’s unlawful act. That

        is, Marquardt was not injured while Khoshaba was driving his overweight truck on an Illinois


                                                       -11­
       1-16-3186



       roadway; rather, he was injured after he had already stopped and weighed Khoshaba’s vehicle.

       According to the City, “Marquardt’s injury occurred after the unlawful act of driving an

       overweight truck was complete.” Because he “was not injured during the actual commission of

       an unlawful act,” the City argues that Marquardt cannot satisfy section 10(b) of the Act.

       (Emphasis added.)

¶ 23          We disagree. As set forth above, the plain language of section 10(b) of the Act provides

       that in order to be eligible for benefits, the law enforcement officer’s injury must have occurred

       “as the result of *** an unlawful act perpetrated by another.” (Emphasis added.) 820 ILCS

       320/10 (b) (West 2014). The parties agree that the Act does not define the phrase “as the result

       of” and that no Illinois court has expressly defined or construed that phrase as used in the Act. It

       is well-established that where a statute does not define a specific term or phrase, courts may

       consult dictionaries to ascertain the plain and ordinary meaning of the otherwise undefined word

       or phrase. Landis v. Marc Realty, L.L.C., 235 Ill. 2d 1, 8 (2009). Indeed, Illinois courts have

       routinely consulted dictionaries to ascertain the meaning of undefined terms in the Act. See, e.g.,

       Gaffney, 2012 IL 110012, ¶¶ 60-61 (consulting Webster’s International Dictionary to ascertain

       the plain and ordinary meaning of the word “emergency” as used in the Act); Senese, 383 Ill.

       App. 3d at 279 (utilizing Black’s Law Dictionary’s definition of “unlawful act” to define that

       term as used in the Act). We note that Black’s Law Dictionary defines the term “result” as “[a]

       consequence, effect, or conclusion.” Black’s Law Dictionary (10th ed. 2014). Merriam-Webster

       Dictionary equates the phrase “as a result” with the phrase “because of something.” Merriam-

       Webster Online Dictionary, https://www.merrian-webster.com/dictionary/as%20a%20result (last

       visited Oct. 3, 2017).




                                                      -12­
       1-16-3186



¶ 24          Keeping these definitions in mind, we conclude that Marquardt’s catastrophic knee injury

       was clearly a consequence or effect of Khoshaba’s unlawful act of driving an overweight truck

       on an Illinois roadway and was sustained because of Khoshaba’s unlawful conduct. Marquardt’s

       uncontradicted deposition testimony established that after he determined that Khoshaba’s truck

       was overweight, he was required to issue Khoshaba a citation and complete a “Des Plaines

       Police Overweight Report” in order to fulfill his duties as a traffic officer for the City. The

       mandatory report, in turn, required Marquardt to specify the weight of the truck, the scales used

       to weigh the truck, and the “type of load” that the truck had been hauling. Marquardt further

       testified that in order to ascertain the type of load that Khoshaba’s truck contained, he was

       required to scale the truck’s ladder located near the front of the vehicle in order to view the

       contents of the semitrailer. Marquardt’s knee injury occurred during his climb up the truck’s

       ladder. During his own deposition, Khoshaba confirmed that Marquardt climbed the ladder of his

       truck in order to identify the type of load that he was hauling in his truck. Khoshaba explained

       that his trailer had an open top and that there was no way to open the back of the trailer in order

       to show Marquardt the broken pieces of concrete that he was hauling in his truck.

¶ 25          Based on our review of the record, there is no dispute that Khoshaba’s unlawful violation

       of section 15-112 of the Illinois Vehicle Code, triggered Marquardt’s duty as a traffic officer

       employed by the City to effectuate a vehicle stop, and to weigh the vehicle (625 ILCS 5/15­

       112(a) (West 2010)), and upon confirming his suspicion that Khoshaba’s vehicle was

       overweight, he became duty-bound to complete the requisite “Des Plaines Police Overweight

       Report.” Marquardt was not afforded any discretion regarding the completion of the required

       report; rather, he was required to provide comprehensive details about the traffic stop, including

       the “type of load” Khoshaba’s vehicle was hauling. There is similarly no dispute that the only


                                                      -13­
       1-16-3186



       means available to Marquardt to ascertain the type of load that Khoshaba was hauling in order to

       complete the requisite “Des Plaines Police Overweight Report” was to climb the truck’s ladder.

       It is thus clear that Marquardt’s knee injury was indisputably a clear consequence and effect of

       Khoshaba’s unlawful act of driving his truck in contravention of the Illinois Vehicle Code and

       occurred because of Khoshaba’s unlawful conduct. We therefore conclude that Marquardt’s

       catastrophic injury was “the result of” an “unlawful act perpetrated by another” within the

       meaning of the Act.

¶ 26          Although our dissenting colleague suggests that our approach improperly expands a

       municipality’s liability for the cost of a former employee’s health care to account for injuries

       sustained by a police officer, we respectfully disagree with the dissent’s construction or

       interpretation of section 10 of the Act. We also find her hypothetical distinguishable from the

       facts in our case. Our colleague suggests the manner in which Marquardt sustained his

       catastrophic injury is akin to a situation in which a law enforcement officer falls down a set of

       stairs after responding “to a late-night complaint regarding a violation of a municipal noise

       ordinance.” This hypothetical, however, fails to account for the Illinois Vehicle Code that

       governed Marquardt’s acts. Unlike the officer in our dissenting colleague’s hypothetical,

       Marquardt was required by the Illinois Vehicle Code to stop the vehicle and weigh the vehicle.

       Id. His injury was incurred during the course of an Illinois Vehicle Code inspection, which was

       triggered by Khoshaba’s unlawful act of operating an overweight vehicle on an Illinois roadway.

       Id. The Illinois Vehicle Code inspection was not complete until after Marquardt ascertained the

       weight and identified the load of Khoshaba’s vehicle (id.) and completed the requisite

       “Des Plaines Police Overweight Report.” Finally, while we agree with the dissent that subsection

       10(b) provides benefits for officers who investigate criminal activities, we find that subsection


                                                     -14­
       1-16-3186



       10(b) also provides benefits for officers’ injuries that occur as a result of a truck driver’s

       unlawful acts. We find that the circuit court properly entered judgment in favor of Marquardt.

¶ 27          In doing so, we note that although we agree with the conclusion reached by the circuit

       court, we disagree with the approach it utilized. Specifically, we decline to equate the phrase “as

       the result of,” as used in the Act, with proximate cause. In its written order, the circuit court

       correctly observed that our supreme court has construed the phrase “as a result of” as used in the

       Consumer Fraud and Deceptive Business Practices Act to mean proximate cause. See Oliveira,
201 Ill. 2d at 149 (quoting 815 ILCS 505/10a(a) (West 1996)). Our supreme court, however, has

       subsequently cautioned against introducing common law concepts of negligence and proximate

       cause into a statute when those concepts are not explicitly provided for in a statute. See Robbins

       v. Board of Trustees of the Carbondale PolicePension Fund, 177 Ill. 2d 533, 543 (1997) (finding

       that the appellate court erred in relying on principles of negligence and proximate cause when

       interpreting a provision in the Illinois Pension Code that contained the phrase “resulting from”

       when those concepts were not provided for in the plain language of the statute). Here,

       Marquardt’s claim for benefits is a statutory action, not a common law negligence action. We

       therefore decline to deviate from the plain language of the statute and introduce a proximate

       cause element into the statute. See id. at 543-44. As set forth above, the plain language of the

       statute simply required Marquardt to establish that his catastrophic injury was the result of an

       unlawful act perpetrated by another and we find that he has done so. We thus affirm the

       judgment of the circuit court.

¶ 28                                           CONCLUSION

¶ 29          Affirmed.

¶ 30          JUSTICE MASON, dissenting:


                                                      -15­
       1-16-3186



¶ 31          I respectfully disagree with the majority’s determination that Marquardt’s catastrophic

       injury occurred “as a result of” Khoshaba’s unlawful operation of an overweight truck. Certainly

       Marquardt would not have been injured but for Khoshaba’s unlawful act, but his injury was not a

       result of that act. Because I believe the majority’s interpretation of section 10 of the Act is at

       odds with settled principles of statutory construction and improperly expands the City’s statutory

       obligation, I respectfully dissent.

¶ 32          Under section 10 of the Act, police officers and other public safety employees who have

       suffered a catastrophic line of duty injury are entitled to have their municipal employer pay

       100% of their health insurance benefits, and those of their spouses and dependents, despite

       termination of the employment relationship due to the injury. 820 ILCS 320/10(a) (West 2010).

       Because, in the absence of the statute, the employee would have “no common law right to

       employer-provided health insurance at all, let alone fully subsidized employer-provided health

       insurance,” our supreme court has found that the Act’s mandate, under well-established

       principles of statutory construction, must be strictly construed in favor of the municipal

       employer. Nowak v. City of Country Club Hills, 2011 IL 111838, ¶ 19; see also Schultz v.

       Performance Lighting, Inc., 2013 IL 115738, ¶ 12 (to the extent that there is any ambiguity,

       “statutes that create ‘new liabilities’ should be strictly construed in favor of persons sought to be

       subjected to their operation and will not be extended beyond their terms”).

¶ 33          Under its home rule powers, the City, as a home rule municipality, 2 would normally be

       allowed to determine on what terms it would employ and compensate its employees. Ill. Const.

       1970, art. VII, § 6(g), (h)-(i); Schillerstrom Homes, Inc. v. City of Naperville, 198 Ill. 2d 281,



              2
                 See Des Plaines Ordinance No. M-67-02; Jonah Meadows, Des Plaines Reverses Vote on County
       Wage, Sick Leave Rules, Des Plaines Patch (updated June 20, 2017, 12:38 p.m.), https://patch.com/
       illinois/desplaines/des-plaines-vote-again-county-wage-increase.
                                                       -16­
       1-16-3186



       286-88 (2001) (home rule municipality generally has broad power to “chart the course of [its]

       own growth” absent an express limitation by the General Assembly). The Act specifically

       recognizes that it is a limitation on a municipality’s home rule powers under the Illinois

       Constitution. 820 ILCS 320/20 (West 2010) (home rule municipality that “employs a full-time

       law enforcement, correctional or correctional probation officer, or firefighter may not provide

       benefits to persons covered under this Act in a manner inconsistent with the requirements of this

       Act”).

¶ 34            With that framework in mind, subsection 10(b) conditions entitlement to benefits by

       requiring that the catastrophic injury occur “as a result of” certain events: (i) fresh pursuit, (ii)

       the officer’s response to what was reasonably believed to be an emergency, (iii) an unlawful act

       perpetrated by another, or (iv) the investigation of a criminal act. The only possible source of

       Marquardt’s entitlement to lifetime health benefits at the City’s expense is the provision for

       injuries sustained as a result of an unlawful act perpetrated by another. Thus, we must determine

       whether Marquardt was injured as a result of Khoshaba’s operation of an overweight vehicle.

¶ 35            The majority concludes that he was. Given that the Act does not define the phrase “as a

       result of,” and because dictionary definitions equate the phrase with “because of something,” the

       majority reasons that Marquardt’s disabling injury, sustained when he climbed the truck’s ladder

       to ascertain what type of load the truck was carrying, occurred because of Khoshaba’s unlawful

       act of operating an overweight vehicle. Supra ¶ 25. In other words, but for Khoshaba’s unlawful

       operation of an overweight truck, Marquardt would not have been injured.

¶ 36            While this is not a facially unreasonable interpretation of the phrase “as a result of,” if we

       change the scenario slightly, the fact that this interpretation expands a municipality’s liability for

       the cost of former employees’ health care becomes apparent. Assume an officer is called to


                                                        -17­
       1-16-3186



       respond to a late-night complaint regarding a violation of a municipal noise ordinance. When the

       officer arrives at the multiunit building, she ascertains the source of the noise, gains access to the

       building and advises the offender (whose act is “unlawful” under the ordinance) to turn down the

       music. As the officer leaves, she falls down the interior steps and sustains a catastrophic back

       injury that necessitates her retirement. That officer would be entitled to a line of duty disability

       pension, but she would not be entitled to benefits under the Act because it cannot reasonably be

       said that her injury was sustained “as a result of” the violation of the noise ordinance. Under the

       majority’s analysis, but for the offender’s ordinance violation, the officer would not have been

       injured, and the municipality would therefore have to cover the entirety of her health care

       benefits, even after retirement. This logical extension of the majority’s interpretation

       substantially increases the municipality’s exposure to liability for lifetime health benefits and,

       according to our supreme court’s analysis in Nowak, should be rejected for that reason alone.

¶ 37          Additionally, when the other types of events the legislature determined would give rise to

       a municipal employer’s obligation to pay lifetime health benefits for former employees and their

       families are considered, the majority’s interpretation of “as a result of” becomes more tenuous.

       See People v. Ringland, 2017 IL 119484, ¶ 13 (court should not consider words and phrases in

       isolation, but instead should interpret each word and phrase in light of the statute as a whole).

       The other events in subsection 10(b) giving rise to entitlement to lifetime benefits concern

       activities that pose particular risks to police and other public safety employees: fresh pursuit of a

       suspect, responding to an emergency situation, and investigating crimes. In this context,

       catastrophic injuries sustained as a result of the “unlawful acts” of others would reasonably

       encompass similar law enforcement activities that, while not criminal or emergent in nature,

       present enhanced risks for catastrophic injuries, i.e., pursuit of a vehicle that ran a red light,


                                                       -18­
       1-16-3186



       writing tickets on a busy highway, or stepping in to break up an unruly crowd in the street.

       Viewed in this manner, Marquardt’s injury, sustained while the truck was in the weigh station,

       does not fit the mold.

¶ 38             Further, section 10(b) refers to an unlawful act perpetrated by another. The legislature’s

       use of the word “perpetrated” connotes some active conduct by a third party. When instead the

       third party’s unlawful conduct is not directed at the public safety employee but merely sets in

       motion a series of events that ultimately leads to the injury, the remote nature of the connection

       is inconsistent with the concept of an unlawfully perpetrated act.

¶ 39             Finally, Marquardt was injured in connection with his investigation of the type of load

       Khoshaba was carrying, information that was necessary for him to fill out his report, but which

       was unrelated to the fact that, whatever the truck was carrying, it was unlawfully overweight.

       When the legislature wanted to mandate lifetime health benefits for injuries sustained as a result

       of investigative activities, it expressly specified, as is evident from section 10(b)’s provision for

       benefits due to injuries sustained as a result of criminal investigations. The fact that the Act does

       not likewise provide for benefits in the context of injuries sustained as a result of the

       investigation of unlawful acts of others weighs strongly against the interpretation the majority

       adopts.

¶ 40             The decision in Senese v. Village of Buffalo Grove, 383 Ill. App. 3d 276 (2008), comports

       with this analysis. There, a police officer monitoring traffic from his squad car at an intersection

       was struck from behind by a driver operating his vehicle in violation of several provisions of the

       Illinois Vehicle Code. Specifically, the driver’s windshield was obstructed and he failed to

       reduce speed to avoid a collision, both violations of the Illinois Vehicle Code. Id. at 277. The

       question the court in Senese was called upon to resolve was whether operation of a vehicle in


                                                        -19­
       1-16-3186



       violation of traffic safety laws constituted an “unlawful act” within the meaning of section 10(b).

       Finding that the village failed to articulate a workable definition of “unlawful act,” and given the

       Act’s failure to otherwise define the phrase, the court concluded that a motorist’s operation of a

       vehicle in violation of the law and in a manner that injured the police officer fell within the ambit

       of the Act. Id. at 281. This is entirely consistent with the interpretation I propose above.

¶ 41           Although Senese discounted the village’s argument regarding interpretation of the phrase

       “unlawful act perpetrated by another” in light of section 10(b)’s other provisions, it did so in the

       context of determining the meaning of “unlawful act.” Id. at 280. When the issue is instead

       whether the catastrophic injury was sustained as a result of an act that the parties agree was

       unlawful, the issue is the relationship between the unlawful act and the injury, which Senese did

       not address. Moreover, Senese’s risk analysis is ultimately inconsistent with the supreme court’s

       later decision in Nowak, which recognizes strict construction as the touchstone of interpretation

       of the Act’s provisions. Nowak, 2011 IL 111838, ¶ 19. So while I agree that Senese was correctly

       decided, because the officer’s catastrophic injury was sustained as a result of the motorist’s

       operation of his vehicle in an unlawful manner, the decision does not compel a different result

       here.

¶ 42           I would reverse the trial court’s summary judgment order in favor of Marquardt and

       direct entry of summary judgment in favor of the City.




                                                       -20­